Exhibit 10.1
 
AMENDMENT NO. 1
TO
AMENDED AND RESTATED EMPLOYMENT AGREEMENT
 
This Amendment No. 1 to Amended and Restated Employment Agreement (“Amendment”)
is made and entered into as of December 17, 2010, by and between Autobytel Inc.,
a Delaware corporation (“Company”), and Jeffrey H. Coats (“Employee”).
 
Background
 
The Company and the Employee have entered into that certain Amended and Restated
Employment Agreement dated as of April 3, 2009 (“Employment Agreement”).  The
original term of the Employment Agreement is set to expire April 3, 2012.  The
Company and Employee desire to extend the Term of the Employment Agreement and
provide for other amendments to the Employment Agreement as set forth in this
Amendment.
 
In consideration of the mutual covenants and agreements contained herein, and
with reference to the above recitals, the parties hereby agree as follows:
 
ARTICLE 1
 
Amendments to Employment Agreement
 
1.1  Extension of Term.  Section 2 of the Employment Agreement is hereby amended
and restated in its entirety to read as follows:
 
“Employee’s employment under this Agreement shall commence on the Effective Date
and shall end on the fifth anniversary of the Effective Date, or such earlier
date on which Employee’s employment terminates in accordance with this Agreement
(“Term”).  The parties may extend the Term only by mutual written agreement
before its expiration date.”
 
1.2  Temporary Housing and Relocation Allowance.  Section 4(e) of the Employment
Agreement is amended and restated in its entirety to read as follows:
 
“(i)           Employee shall be entitled to relocation expenses incurred in
connection with Employee’s employment under this Agreement.  Such expenses
include (1) a broker’s sales commission and closing costs (other than points)
for either (a) Employee’s purchase of a new residence in California (or a broker
commission for leasing such a residence) or (b) the sale of Employee’s residence
in New Jersey; (2) shipping two automobiles from New Jersey to California; and
(3) other reasonable and customary miscellaneous moving expenses, which other
miscellaneous expenses shall not exceed $30,000.00.  The Company shall reimburse
Employee for temporary housing for up to approximately thirteen months following
the Effective Date until May 31, 2010 (“Temporary Housing Term”), such temporary
housing not to exceed (i) $4,100 per month until July 31, 2009 and (ii) $5,600
per month thereafter until such temporary housing allowance ceases.  In the
event Employee leases a residence in California, the
 

 
1

--------------------------------------------------------------------------------

 

Company shall pay the amount of any reasonable and customary deposits required
to be paid by the lessor upon entering into the lease.  If at the end of the
Temporary Housing Term Employee continues to remain in the leased residence,
Employee shall reimburse the Company for the amount of the deposits.  The
reimbursements to Employee provided pursuant to this Section 4(e) of this
Agreement shall be made in accordance with the processes, timing and conditions
set forth in Section 4(d) of this Agreement.  Employee shall receive an
additional payment to cover all federal, state or local income taxes Employee
incurs as a result of any of the foregoing relocation costs paid or reimbursed
by the Company.
 
(ii)           Effective January 1, 2011, Employee’s temporary housing allowance
under Section 4(e)(i) is increased to $7,000 per month and extended through June
30, 2011 and Employee’s miscellaneous moving expense allowance under Section
4(e)(i) is increased to up to $53,000, with the additional $13,000 allowance to
cover additional moving expenses for Employee’s furniture now stored in New
Jersey.  The parties acknowledge that Employee’s temporary housing allowance of
$5,600 per month had previously been extended through December 31, 2010, and
Employee’s miscellaneous moving expense allowance had been increased from
$30,000 to $40,000.”
 
1.3  Termination Without Cause In Connection with Change in Control.  Section
5(c) of the Employment Agreement is amended and restated in its entirety to read
as follows:
 
“In the event of Employee’s Termination Without Cause upon or within eighteen
(18) months after a Change in Control, Employee shall be entitled to (i) the
Accrued Amounts; (ii) a lump sum payment, paid in cash, equal to one and
seventy-two one-hundredths (1.72) times the sum of  (1) Employee’s annual Salary
and (2) Employee’s target annual incentive compensation opportunity under
Section 4(c), at the rate of Salary and the target annual incentive compensation
opportunity in effect immediately before such termination (iii) and the
Consulting Agreement, which has been executed by the Company and Employee
concurrently with the execution and delivery of this Agreement, shall become
effective, and (iv) for the eighteen (18) month period following Employee’s
Termination Without Cause, subject to Section 5(d) of this Agreement, Benefits
at the levels in effect before employment terminates, including Company-paid
COBRA premiums for any insurance that is in effect for Employee and/or
Employee’s dependents before termination of Employee’s employment, and that
Employee elects to continue in accordance with COBRA.”
 
ARTICLE 2
 
General Provisions
 
2.1  Capitalized Terms.  All capitalized terms in this Amendment, to the extent
not otherwise defined herein, shall have the meaning assigned to them in the
Employment Agreement.
 
2.2  Continuing Effectiveness.  Except as modified by this Amendment, the
Employment Agreement shall remain in full force and effect and neither party by
virtue of entering into this Amendment is waiving any rights it has under the
Employment Agreement,
 

 
2

--------------------------------------------------------------------------------

 
and once this Amendment is executed by the parties hereto, all references in the
Employment Agreement to “the Agreement” or “this Agreement,” as applicable,
shall refer to the Employment Agreement as modified by this Amendment.
 
2.3  Counterparts.  This Amendment may be executed in any number of
counterparts, each of which shall be deemed an original, but all of which shall
constitute one instrument.
 
 
[Remainder of Page Intentionally Left Blank; Signature Page Follows]
 

 
3

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties have executed this Amendment as of the date
first above written.
 
      Autobytel Inc.
 
 
      By: __/s/ Janet M. Thompson___________________
      Janet M. Thompson
      Chairperson of the Compensation Committee
                                      of the Board of Directors
 
 
 
      Employee
 
 
                           ____/s/ Jeffrey H. Coats_______________________
                             Jeffrey H. Coats
 
 
